                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 SILVERS SHIPS, INC.,                             )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIVIL ACTION NO. 17-0404-TFM-N
                                                  )
 LOUIS T. CODEGA, P.E.,                           )
                                                  )
        Defendant.                                )

                                           JUDGMENT

       In accordance with the verdict of the jury entered herein, it is ORDERED and

ADJUDGED and DECREED that JUDGEMENT is hereby entered in favor of Defendant, Louis

T. Codega, P.E., and against Plaintiff, Silver Ships, Inc., with respect to Plaintiff’s breach of

contract claim as to the boat that was built for the Town of Southampton, New York, and as to

Plaintiff’s brief of contract claims as to the boat that was built for the United States Army Corps

of Engineers. Accordingly, Plaintiff’s aforementioned claims are hereby DISMISSED with

prejudice.

       It is further ORDERED, ADJUDGED and DECREED that JUDGMENT is entered in

favor of Counter-Claimant, Louis T. Codega, P.E., and against Counter-Defendant, Silver Ships,

Inc. on Mr. Codega’s breach of contract and anticipatory breach of contract counterclaim.

Accordingly, Louis T. Codega, P.E. is awarded damages in the amount of $47,085.50.




                                           Page 1 of 2
        There being no further issues pending before the Court, the Clerk of Court is directed to

close this case.

        DONE and ORDERED this 26th day of December, 2018.


                                          /s/ Terry F. Moorer
                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
